By the Court.
The refusal of the sheriff to permit the witness Almy to state the reasons of his opinion was erroneous. The point has been repeatedly decided, both as to witnesses testifying to value, and as to experts strictly so called. Commonwealth v. Webster, 5 Cush. 295. Keith v. Lothrop, 10 Cush. 453. Dickenson v. Fitchburg, 13 Gray, 546. Lincoln v. Taunton Copper Co. 9 Allen, 181. Sexton v. North Bridgewater, 116 Mass. 200. Demerritt v. Randall, 116 Mass. 331.

Judgment setting aside the verdict affirmed.